Title: To John Adams from Edward Everett, 29 July 1825
From: Everett, Edward
To: Adams, John


				
					Dear Sir,
					Boston July 29. 1825.
				
				His Serene Highness, the Duke Bernard of Saxe Weimar has expressed a Strong desire of being introduced to you. He is the Second Son of the reigning Grand-Duke of Weimar, who so honorably distinguished himself in 1817, by being the first German Prince to give a Popular Constitution to his subjects. The Wife of the Duke Bernard is sister to the reigning prince of Saxe Meiningen. He is himself a Major General in the Army of the King of the Netherlands, And military governor of Eastern Flanders. I Should feel very happy to be the medium of procuring him the honor of An introduction to you, if Your health permits you to do him favor: & for this purpose I will Accompany him to Quincy, Any day You will be pleased to appoint.—I am, Dear Sir, With Sincere veneration, / Your faithful humble Servant, 
				
					Edward Everett
				
				
			